[DO NOT PUBLISH]


                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________            FILED
                                                               U.S. COURT OF APPEALS
                                            No. 11-16084         ELEVENTH CIRCUIT
                                        Non-Argument Calendar        MAY 30, 2012
                                      ________________________        JOHN LEY
                                                                       CLERK
                               D.C. Docket No. 1:11-cr-20061-JLK-1


UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                  Plaintiff-Appellee,

                                               versus

MARIA BAKSH,

llllllllllllllllllllllllllllllllllllllll                             Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________

                                           (May 30, 2012)

Before BARKETT, PRYOR and KRAVITCH, Circuit Judges.

PER CURIAM:

         Maria Baksh appeals her 24-month sentence, imposed after she pleaded
guilty to conspiracy to commit bank fraud, in violation of 18 U.S.C. §§ 371 and

1344. After a thorough review of the record, we affirm.

       Baksh was indicted for conspiracy to commit bank fraud and two counts of

bank fraud in connection with the submission of false documents used to obtain

commercial lines of credit (CLOC) from Wells Fargo Bank. Baksh pleaded guilty

to the conspiracy count1 and admitted that she agreed to fraudulently obtain

CLOCs totaling about $870,000 from Wells Fargo in the name of a non-existent

business and then used the funds for personal gain.

       The probation officer calculated the advisory guideline range as 24 to 30

months given the amount of money involved and Baksh’s acceptance of

responsibility. See U.S.S.G. §§ 2B1.1(a)(2), (b)(1)(H), 3E1.1. Baksh did not

object to the calculations, but advised the court that her involvement with the

fraud and a related Ponzi scheme, for which she was not charged, were minimal.2

She denied any knowledge of, or involvement in, the Ponzi scheme and stated that

her involvement in the conspiracy was the result of her complete trust in her CPA,

co-conspirator Berta Sanders. She requested a downward variance and asked the


       1
         Under the terms of the agreement, neither party could request a sentencing departure,
but could request a variance under 18 U.S.C. § 3553(a).
       2
         Many of the codefendants used the funds obtained from the bank fraud to invest in the
Ponzi scheme. Baksh did not.

                                               2
court to impose a sentence of supervised release with home detention based on her

history and characteristics, her minimal role in the fraud, and because it was

necessary to avoid a sentencing disparity. The government repeatedly stated that

it recommended a sentence at the low end of the guideline range, but that it could

understand how a variance could be justified under the facts of the case.

      The district court considered Baksh’s arguments in favor of the variance and

addressed the sentences imposed on the co-conspirators involved in the bank fraud

and Ponzi scheme. The court noted Baksh’s difficult personal history and

weighed it against the seriousness of the offense. The court expressed concern

over the “rampant fraud that is existent in this community, and this state” and

concluded that this outweighed Baksh’s personal factors. Accordingly, the court

sentenced Baksh to 24 months’ imprisonment, which represented the low end of

the advisory guideline range, followed by 3 years’ supervised release, and ordered

restitution in the amount of $836,200. This is Baksh’s appeal.

      Baksh argues that her sentence was procedurally unreasonable because the

district court failed to consider the § 3553(a) factors that were favorable to her,

and substantively unreasonable because of the unwarranted sentencing disparity

between her sentence and her co-conspirators’ sentences.

      We review the reasonableness of a sentence under a deferential abuse-of-

                                           3
discretion standard of review. Gall v. United States, 552 U.S. 38, 41 (2007). The

party challenging the sentence has the burden of establishing that the sentence was

unreasonable. See United States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005).

We may “set aside a sentence only if we determine, after giving a full measure of

deference to the sentencing judge, that the sentence imposed truly is

unreasonable.” United States v. Irey, 612 F.3d 1160, 1191 (11th Cir. 2010) (en

banc), cert. denied, 131 S. Ct. 1813 (2011).

      In reviewing the reasonableness of a sentence, we conduct a two-step

review, first ensuring that the sentence was procedurally reasonable, meaning the

district court (1) properly calculated the guideline range, (2) treated the guidelines

as advisory, (3) considered the § 3553(a) factors, (4) did not select a sentence

based on clearly erroneous facts, and (5) adequately explained the chosen

sentence. Gall, 552 U.S. at 51. The district court need not explicitly articulate

that it has considered the § 3553(a) factors and need not discuss each factor as

long as the record indicates that the court considered the factors in some form. See

United States v. Dorman, 488 F.3d 936, 944 (11th Cir. 2007). The sentencing

judge need only “set forth enough to satisfy the appellate court that he has

considered the parties’ arguments and has a reasoned basis for exercising his own

legal decisionmaking authority.” United States v. Flores, 572 F.3d 1254, 1270-71

                                          4
(11th Cir. 2009) (internal citation omitted).

      Once we determine that a sentence is procedurally sound, we must examine

whether the sentence was substantively reasonable in light of the record and the

§ 3553(a) factors. Gall, 552 U.S. at 51, 56. The district court is required to

impose a sentence that is “sufficient, but not greater than necessary to comply with

the purposes” listed in 18 U.S.C. § 3553(a)(2), including the need to reflect the

seriousness of the offense, promote respect for the law, provide just punishment

for the offense, deter criminal conduct, and protect the public from the defendant's

future criminal conduct. See 18 U.S.C. § 3553(a)(2). In imposing a particular

sentence, the court must also consider the nature and circumstances of the offense,

the history and characteristics of the defendant, the kinds of sentences available,

the applicable guideline range, the pertinent policy statements of the Sentencing

Commission, the need to avoid unwarranted sentencing disparities, and the need to

provide restitution to victims. Id. § 3553(a)(1), (3)-(7).

      Although § 3553(a)(6) requires the court to avoid unwarranted sentencing

disparities, concerns about disparate sentences among co-conspirators are not

implicated where the appellant and her codefendants are not similarly situated.

See United States v. Williams, 526 F.3d 1312, 1323 (11th Cir. 2008). We have

stated that “[d]isparity between sentences imposed on codefendants is generally

                                           5
not an appropriate basis for relief on appeal.” United States v. Regueiro, 240 F.3d
1321, 1325-26 (11th Cir. 2001).

      “The weight to be accorded any given § 3553(a) factor is a matter

committed to the sound discretion of the district court.” Williams, 526 F.3d at

1322 (internal quotation marks and alteration omitted). We will not reverse unless

we are “left with the definite and firm conviction that the district court committed

a clear error of judgment in weighing the § 3553(a) factors by arriving at a

sentence that lies outside the range of reasonable sentences dictated by the facts of

the case.” United States v. Pugh, 515 F.3d 1179, 1191 (11th Cir. 2008). We

cannot say that a district court abused its discretion simply because we would have

imposed a different sentence. Irey, 612 F.3d at 1189.

      Upon review, we conclude that Baksh has not demonstrated that her

sentence was procedurally unreasonable. The district court was not required to

specifically discuss each § 3553(a) factor, and it set forth enough to show us that it

had considered the parties’ arguments and had a reasoned basis for its decision.

Flores, 572 F.3d at 1270-71; Dorman, 488 F.3d at 944. The district court

specifically discussed certain § 3553(a) factors and concluded that, in light of the

rampant bank fraud, the seriousness of the offense outweighed Baksh’s personal

difficulties. On this basis, the court found that a guideline sentence was

                                          6
appropriate.

      Baksh’s sentence was also substantively reasonable. We give deference to

the district court’s weighing of the § 3553(a) factors. See Pugh, 515 F.3d at 1191.

The need to avoid unwarranted sentencing disparities is just one factor for the

district court to consider in determining what is a reasonable sentence. See 18

U.S.C. § 3553(a).

      Here, after considering the sentences imposed on the co-conspirators, and

explaining that the others were not similarly situated to Baksh, the district court

specifically stated that it was not giving the sentencing-disparity factor much

weight. The district court then indicated that it had considered the other § 3553(a)

factors. Thus, contrary to Baksh’s argument, the court did not unduly rely on only

one factor, and there is nothing to indicate that the district court made a clear error

of judgment in determining that the seriousness of Baksh’s offense outweighed her

past personal difficulties. Additionally, Baksh’s sentence was well below the

statutory maximum of five years’ imprisonment, a factor that indicates its

reasonableness. See United States v. Winingear, 422 F.3d 1241, 1246 (11th Cir.

2005).

      We note that the government repeatedly stated that it could understand why

the court would vary downward. But the fact that we might have imposed a lesser

                                           7
sentence does not render the sentence unreasonable. Irey, 612 F.3d at 1189. We

therefore conclude that Baksh’s sentence, at the low end of the advisory guideline

range, is both procedurally and substantively reasonable.

      AFFIRMED.




                                         8